Illinois Official Reports

                                          Appellate Court



                             Fonseca v. Clark Construction Group, LLC,
                                     2014 IL App (1st) 130308




Appellate Court              FORTINO       FONSECA,        Plaintiff-Appellant, v. CLARK
Caption                      CONSTRUCTION GROUP, LLC, Defendant-Appellee (Maron
                             Electric Company, Defendant).


District & No.               First District, First Division
                             Docket No. 1-13-0308


Filed                        April 28, 2014


Held                         Summary judgment was properly entered for defendant, the general
(Note: This syllabus         contractor on a construction project, where plaintiff, an employee of
constitutes no part of the   the drywall subcontractor, tripped on a pipe while carrying a sheet of
opinion of the court but     drywall and filed an action alleging that defendant failed to remove
has been prepared by the     debris from the area where plaintiff was working and to properly
Reporter of Decisions        supervise the work being done, since defendant never exercised
for the convenience of       general/supervisory authority, did not alter or directly supervise the
the reader.)
                             work of the electrical subcontractor responsible for the debris on
                             which plaintiff tripped, and did not retain sufficient control over the
                             electrical contractor’s work to warrant imposing a duty on defendant
                             under section 414 of the Restatement (Second) of Torts to exercise
                             reasonable care.




Decision Under               Appeal from the Circuit Court of Cook County, No. 10-L-1404; the
Review                       Hon. Kathy M. Flanagan, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Keith L. Young, of Law Offices of Keith L. Young, of Chicago, for
     Appeal                   appellant.

                              Johnson & Bell, Ltd., of Chicago (Joseph F. Spitzzeri, Garrett L.
                              Boehm, Jr., and Katie E. Gorrie, of counsel), for appellee.




     Panel                    JUSTICE CUNNINGHAM delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Connors and Justice Delort concurred in the
                              judgment and opinion.




                                               OPINION

¶1         This appeal arises from an October 15, 2012 order which granted the motion for summary
       judgment filed by defendant-appellee Clark Construction Group, LLC (Clark Construction),
       and denied the motion for summary judgment filed by defendant Maron Electric Company
       (Maron Electric). Maron Electric is not participating in this appeal. On appeal,
       plaintiff-appellant Fortino Fonseca (Fonseca) argues that the trial court erred in granting
       summary judgment in favor of Clark Construction because there was sufficient evidence to
       establish that Clark Construction owed Fonseca a duty to exercise reasonable care. For the
       following reasons, we affirm the judgment of the circuit court of Cook County.

¶2                                           BACKGROUND
¶3         In March 2008, Clark Construction was the general contractor working on the construction
       of an office building located at 300 N. LaSalle Street, Chicago, Illinois (the building). The
       building was owned by 300 LaSalle LLC, a Delaware limited liability company (300 LaSalle).
       Fonseca was employed as a contractor for RG Construction, a drywall subcontractor of Clark
       Construction. Maron Electric was also a subcontractor of Clark Construction and was in
       charge of the electrical work for the building. The contracts between the owner of the building,
       the general contractor, and the subcontractors contained several provisions that are at issue in
       this case.
¶4         300 LaSalle and Clark Construction executed a contract for the construction of the building
       (the Clark contract). Section 3.3.1 of the Clark contract stated:
                   “[Clark Construction] shall be solely responsible for and have control over
               construction means, methods, techniques, sequences and procedures and for
               coordinating all portions of the Work under Contract Documents or otherwise required
               by good construction practice or by any applicable code. Contractor understands and
               acknowledges that although certain construction means, methods, techniques,
               sequences and procedures necessary for the completion of the Project may be

                                                  -2-
             referenced in the Contract Documents, it shall remain responsible for and have control
             over the construction means, methods, and techniques necessary to comply with such
             sequences and procedures.”
¶5       Section 3.3.2 of the Clark contract stated:
                 “[Clark Construction] shall be responsible to [300 LaSalle] for acts and omissions
             of [Clark Construction’s] employees, suppliers, consultants, Subcontractors and
             Sub-Subcontractors and their respective agents and employees, and all other persons or
             entities performing portions of the Work.”
¶6       Section 10.2.1 of the Clark contract stated:
                 “[Clark Construction] shall be responsible for initiating, maintaining and
             supervising all safety precautions and programs in connection with the Work,
             including safety of all persons and property during performance of the Work. This
             requirement shall apply continuously throughout the course of the Work and shall not
             be limited by normal working hours. [Clark Construction] shall take all reasonable
             precautions and safety measures, including those listed in the Contract Documents
             (which are presumably deemed reasonable), for the safety of, and shall provide
             reasonable protection to prevent damage, injury or loss to:
                     1. All employees on, and persons performing, the Work and all other persons
                 who may be affected thereby.”
¶7       Additionally, Clark Construction and Maron Electric executed a subcontract for Maron
     Electric to perform the electrical work for the building (the Maron subcontract). Paragraph 1a
     of the Maron subcontract stated:
                 “[Maron Electric] shall perform all work and shall furnish all supervision, labor,
             materials, plant, scaffolding, tools, equipment, supplies and all other things necessary
             for the construction and completion of the work described in Exhibit B and work
             incidental thereto, in strict accordance and full compliance with the terms of the
             Contract Documents (which are hereby incorporated by reference) and this Subcontract
             and to the satisfaction of [Clark Construction] and [300 LaSalle].”
¶8       Paragraph 6a of the Maron subcontract stated:
                 “[Maron Electric] hereby assumes the entire responsibility and liability for all
             work, supervision, labor and materials provided hereunder, whether or not erected in
             place, and for all plant, scaffolding, tools, equipment, supplies and other things
             provided by [Maron Electric] until final acceptance of work by [300 LaSalle] as
             defined by the Contract Documents.”
¶9       Paragraph 18 of the Maron subcontract stated “[Maron Electric] shall clean its work and
     remove all debris resulting from its work in a manner that will not impede either the progress
     of the Project or of other trades.” Paragraph 22 of the Maron subcontract stated:
                 “a. [Maron Electric] shall be bound by, and, at its own cost, shall comply with all
             Federal, state and local laws, codes, ordinances and regulations applicable to this
             Subcontract and the performance of the work hereunder whether by reason of general
             law or by reason of provisions in the Contract Documents.
                 b. Specifically and without limitation, [Maron Electric] and all employees and
             agents thereof shall comply with the applicable requirements issued pursuant to the
             Occupational Safety and Health Act of 1970, as amended, all other applicable health

                                                -3-
               and safety laws and regulations, and all laws and regulations applicable to the hiring of
               aliens.”
¶ 10       Exhibit D of the Maron subcontract stated that the contract included daily clean-up of all
       trash and debris in its work area. The Maron subcontract stated that Clark Construction had the
       right to reject the work of Maron Electric if it did not conform with the requirements of the
       Maron subcontract. Additionally, an 18-page safety and health manual was incorporated into
       the Maron subcontract. The safety manual stated that “[a]ll subcontracting personnel are
       required to follow all of [Clark Construction’s] safety and health policies, in addition to their
       own company program.” Further, the safety manual established that Clark Construction had a
       safety manager for the project, and that Maron Electric was required to attend a safety
       orientation conducted by Clark Construction’s safety manager prior to starting work. The
       safety manual required that Maron conduct weekly “toolbox talks” with its workers using
       forms provided by Clark Construction that were to be returned to Clark Construction’s safety
       manager. The safety manual stated that Clark Construction would chair monthly safety
       meetings and weekly toolbox talks that Maron Electric’s foreman was required to attend.
¶ 11       On a day in late March 2008, Fonseca was framing and installing drywall with his brother
       between the second and fourth floors of the building. Fonseca spent the day carrying drywall
       sheets and working on areas between the second and fourth floors of the building. At one point,
       Fonseca was carrying a large sheet of drywall weighing approximately 100 pounds down a
       hallway in order to hand the sheet to his brother. Before reaching his brother, Fonseca tripped
       on an electrical pipe that was on the floor of the hallway. The drywall broke into two pieces,
       and one piece fell on top of Fonseca.
¶ 12       After Fonseca fell, he called for his brother and laid on the ground for about three minutes.
       Fonseca and his brother walked down to the basement to tell RG Construction foreman Robert
       Alarid (Alarid) about Fonseca’s accident. As a result of his fall, Fonseca suffered multiple
       injuries to his neck and back. Fonseca had surgery on his back and his right shoulder to treat his
       injuries.
¶ 13       On February 1, 2010, Fonseca filed a complaint for negligence in the circuit court of Cook
       County against Clark Construction and Kelso-Burnett Company (Kelso-Burnett). On March
       26, 2010, Fonseca filed a first amended complaint for negligence against Clark Construction,
       Continental Electrical Construction Company (Continental Electrical), Maron Electric, and
       Gibson Electric and Technology Solutions (Gibson Electric). On July 28, 2010, Kelso-Burnett
       filed a motion to dismiss. On that same day, the trial court granted Kelso-Burnett’s motion to
       dismiss. On August 12, 2010, Continental Electrical filed a motion to dismiss. On September
       7, 2010, Gibson Electric filed a motion to dismiss. On October 18, 2010, Continental Electrical
       and Gibson Electric were dismissed without prejudice. On November 1, 2010, Fonseca filed a
       second amended complaint for negligence against Clark Construction and Maron Electric. On
       April 15, 2011, Fonseca filed a motion for leave to file a third amended complaint, which was
       granted by the trial court. On that same day, Fonseca filed his third amended complaint for
       negligence against Clark Construction and Maron Electric. Specifically, Fonseca alleged that
       Maron Electric failed to remove its construction debris from the area where he was working,
       causing him to fall, and that Clark Construction failed to properly supervise the work being
       done on the construction site.
¶ 14       On April 21, 2011, the deposition of Amy Olmsted (Olmsted), senior safety manager of
       Clark Construction, was taken. Olmsted stated that she was the safety manager for the

                                                   -4-
       construction of the building. It was her job to walk around the building and make sure
       everyone was working safely. Olmsted stated that Clark Construction had the authority to stop
       work if it was not being done correctly. Olmsted did not recall stopping the work of any
       subcontractors during the construction of the building.
¶ 15       Also on April 21, 2011, the deposition of Robert Borello (Borello), senior superintendent
       of Clark Construction, was taken. Borello was the superintendent during the construction of
       the building. Borello stated that if he saw that a subcontractor was working in an unsafe
       manner, he had the authority to stop the work. If Borello saw debris in the work area of a
       subcontractor, it was his responsibility to tell the subcontractor to clean it up. Further, Borello
       stated that it was Maron Electric’s responsibility to inspect its own work, and no one from
       Clark Construction ever inspected Maron Electric’s work. Borello stated that it was Maron
       Electric’s responsibility to clean up debris and no one from Clark Construction ever cleaned up
       debris left by any subcontractors.
¶ 16       On May 3, 2011, the deposition of David O’Malley (O’Malley), safety director for Maron
       Electric, was taken. O’Malley stated that it was Clark Construction’s job to coordinate Maron
       Electric’s work with other subcontractors. Also, O’Malley stated that Maron Electric workers
       were expected to take care of housekeeping in their work areas. O’Malley acknowledged that
       during construction, there was conduit scrap from Maron Electric’s work. O’Malley stated that
       the conduit scrap might represent a tripping or slipping hazard.
¶ 17       On March 27, 2012, Joe Mahler (Mahler), general foreman of Maron Electric, executed an
       affidavit. In his affidavit, Mahler stated that he supervised and gave direction to Maron Electric
       employees. Mahler stated that pursuant to the Maron subcontract, Maron Electric agreed to
       perform housekeeping duties in the Maron Electric work areas. In his capacity as general
       foreman, Mahler enforced the housekeeping rules. Mahler was responsible for and confirmed
       that housekeeping procedures were followed. Mahler stated that he was never informed that a
       worker from RG Construction became injured after stepping onto electrical piping. On May
       23, 2012, Mahler’s deposition was taken. Mahler stated that it was his job to direct and
       supervise Maron Electric foremen and electricians. He stated that it was Maron Electric’s
       responsibility to clean up debris, which it did daily. He did not receive any complaints from
       Clark Construction about housekeeping. Mahler stated that Clark Construction never stopped
       any work that was done by Maron Electric. He stated that it was up to Maron Electric to control
       the means and methods of its own work during construction of the building. Further, Mahler
       stated that Clark Construction did not provide Maron Electric with any tools. Also, Mahler
       held weekly toolbox talks for his employees to talk about safety.
¶ 18       On April 3, 2012, Clark Construction and Maron Electric filed separate motions for
       summary judgment. Clark Construction argued that it did not owe a duty to Fonseca because it
       “did not retain any actual control, including supervisory control, over the work performed by
       Maron Electric.” On October 15, 2012, the trial court entered a memorandum opinion and
       order which denied Maron Electric’s motion for summary judgment and granted Clark
       Construction’s motion for summary judgment. In its order, the trial court found that Clark
       Construction did not owe Fonseca a duty under section 414 of the Restatement (Second) of
       Torts (1965) because Clark Construction did not control the means and methods or operative
       details of Maron Electric’s work. The trial court found that Clark Construction retained
       nothing more than “the general rights attributable to general contractors.” Further, the court
       reasoned that “the existence of a safety program, safety manual, or safety director does not

                                                    -5-
       constitute retained control per se.” Thus, the trial court granted Clark Construction’s motion
       for summary judgment. Additionally, the trial court found that pursuant to Illinois Supreme
       Court Rule 304(a) (eff. Feb. 26, 2010), there was no just reason to delay the enforcement or
       appeal of its order.
¶ 19       On November 5, 2012, Fonseca filed a timely notice of appeal. Therefore, this court has
       jurisdiction to consider Fonseca’s arguments on appeal pursuant to Rule 304(a) and Illinois
       Supreme Court Rule 303 (eff. May 30, 2008).

¶ 20                                            ANALYSIS
¶ 21       On appeal, we determine whether the trial court erred in granting summary judgment in
       favor of Clark Construction.
¶ 22       Fonseca argues that the trial court erred in granting summary judgment in favor of Clark
       Construction because there is a genuine issue of material fact as to whether Clark Construction
       owed Fonseca a duty under section 414 of the Restatement (Second) of Torts. Specifically,
       Fonseca argues that Clark Construction owed him a duty to exercise reasonable care because
       the language of the Clark contract states that Clark Construction was solely responsible for,
       and had control over, the means, methods, techniques and procedures of the construction of the
       building and Maron Electric’s work. Also, Fonseca contends that Clark Construction owed
       him a duty because it retained significant control over the safety aspects of the construction.
       Fonseca points out that Clark Construction had a full-time safety manager and that there was a
       safety manual with extensive safety procedures that Maron Electric had to follow. Fonseca
       emphasizes that Borello and Olmsted had the authority to stop Maron Electric’s work if they
       thought the work was being done in an unsafe manner. Fonseca asserts that Clark Construction
       went to great lengths to control the safety standards of the work site. Therefore, Fonseca
       contends that there are genuine issues of material fact regarding Clark Construction’s duty and
       liability. Accordingly, Fonseca argues that the trial court erred in granting Clark
       Construction’s motion for summary judgment.
¶ 23       In response, Clark Construction argues that the trial court did not err in granting its motion
       for summary judgment. Specifically, Clark Construction argues that it did not owe Fonseca a
       duty under section 414 of the Restatement (Second) of Torts because it did not retain any
       actual control, or general supervisory control, over Maron Electric’s work. Clark Construction
       asserts that the language in the Maron subcontract shows that Maron Electric agreed to assume
       the entire responsibility for all work, supervision, labor and materials during construction of
       the building and that Maron Electric was responsible to clean up all of its debris. Thus, Clark
       Construction was not responsible for the debris that caused Fonseca’s injury. Also, Clark
       Construction argues that Illinois law states that even where general contractors are given
       general supervisory and controlling powers over a jobsite, liability will not be found if the
       general contractor does not take an active role in ensuring safety and does not retain control
       over the incidental aspects of a subcontractor’s work. Clark Construction contends that the
       depositions and affidavits of the parties show that Clark Construction did not control the
       operative details of Maron Electric’s work. Clark Construction points out that it never
       inspected Maron Electric’s work and never ordered Maron Electric to stop working. Further,
       Clark Construction argues that it only promoted general safety efforts as opposed to
       controlling the safety procedures of Maron Electric. Clark Construction highlights that Maron
       Electric held its own toolbox talks and Clark Construction had no input regarding the topics

                                                   -6-
       covered in those meetings. Clark Construction asserts that contrary to Fonseca’s argument, it
       did not go to great lengths to control the safety standards of the worksite. Thus, Clark
       Construction contends that it did not owe Fonseca a duty under section 414 of the Restatement
       (Second) of Torts. Accordingly, Clark Construction argues that the trial court did not err in
       granting its motion for summary judgment.
¶ 24        Summary judgment is appropriate when the pleadings, admissions, and affidavits show
       that there is no genuine issue of material fact and the moving party is entitled to judgment as a
       matter of law. 735 ILCS 5/2-1005(c) (West 2008); Ioerger v. Halverson Construction Co., 232
Ill. 2d 196, 201 (2008). We review the trial court’s summary judgment ruling under the
       de novo standard of review. Ioerger, 232 Ill. 2d at 201.
¶ 25        In this case, Fonseca’s lawsuit against Clark Construction is based on common-law
       negligence. “In any action for negligence, the plaintiff must present sufficient evidence to
       establish the defendant owed a duty to the plaintiff.” Rangel v. Brookhaven Constructors, Inc.,
       307 Ill. App. 3d 835, 837 (1999). The court decides as a matter of law whether a duty exists,
       and if no duty exists then there can be no recovery. Id. at 837-38.
¶ 26        Generally, it is the rule in Illinois that a party who entrusts an independent contractor will
       not be held vicariously liable for tortuous acts or omissions committed by the independent
       contractor. Madden v. F.H. Paschen/S.N. Nielson, Inc., 395 Ill. App. 3d 362, 381 (2009). “This
       is because one who hires an independent contractor usually does not supervise the details of the
       contractor’s work and is therefore not in a good position to prevent the contractor from acting
       negligently.” Id. However, if sufficient control is exercised over the independent contractor,
       then that rule no longer applies and section 414 of the Restatement (Second) of Torts is
       triggered. Id. at 382. Illinois has adopted the approach of section 414 of the Restatement
       (Second) of Torts. Rangel, 307 Ill. App. 3d at 838. Section 414 of the Restatement (Second) of
       Torts states as follows:
                    “One who entrusts work to an independent contractor, but who retains the control
                of any part of the work, is subject to liability for physical harm to others for whose
                safety the employer owes a duty to exercise reasonable care, which is caused by his
                failure to exercise his control with reasonable care.” Restatement (Second) of Torts
                § 414 (1965).
¶ 27        Comments a and c of section 414 provide us with more guidance:
                    “a. If the employer of an independent contractor retains control over the operative
                detail of doing any part of the work, he is subject to liability for the negligence of the
                employees of the contractor engaged therein, under the rules of that part of the law of
                Agency which deals with the relation of master and servant. The employer may,
                however, retain a control less than that which is necessary to subject him to liability as
                master. He may retain only the power to direct the order in which the work shall be
                done, or to forbid its being done in a manner likely to be dangerous to himself or others.
                Such a supervisory control may not subject him to liability under the principles of
                Agency, but he may be liable under the rule stated in this Section unless he exercises
                his supervisory control with reasonable care so as to prevent the work which he has
                ordered to be done from causing injury to others.
                    ***



                                                    -7-
                    c. In order for the rule stated in this Section to apply, the employer must have
               retained at least some degree of control over the manner in which the work is done. It is
               not enough that he has merely a general right to order the work stopped or resumed, to
               inspect its progress or to receive reports, to make suggestions or recommendations
               which need not necessarily be followed, or to prescribe alterations and deviations. Such
               a general right is usually reserved to employers, but it does not mean that the contractor
               is controlled as to his methods of work, or as to operative detail. There must be such a
               retention of a right of supervision that the contractor is not entirely free to do the work
               in his own way.” Restatement (Second) of Torts § 414 cmts. a, c (1965).
¶ 28       In construction negligence cases where there is a contract between a general contractor and
       an independent contractor that employed the plaintiff, it is the general rule that summary
       judgment in favor of the general contractor is inappropriate when the general contractor agreed
       to retain control over safety at the construction site or where the general contractor goes to
       great lengths to control safety at the construction site. Joyce v. Mastri, 371 Ill. App. 3d 64, 74
       (2007). “However, summary judgment in favor of the general contractor is appropriate where
       an independent contractor is contractually responsible for jobsite safety and the defendant
       general contractor takes no active role in ensuring safety [citation], or where [the] general
       contractor reserves the general right of supervision over the independent contractor but does
       not retain control over the incidental aspects of the independent contractor’s work [citation].”
       Id. A general contractor’s rights to stop work and order changes are general rights of
       supervision and not a retention of control over the incidental aspects of the work. Calderon v.
       Residential Homes of America, Inc., 381 Ill. App. 3d 333, 346 (2008). “The mere existence of
       a safety program, safety manual, or safety director is insufficient to trigger [section 414].”
       Madden, 395 Ill. App. 3d at 382. Even if a general contractor retains the right to inspect work,
       orders changes to the plans, and ensures that safety precautions are observed and the work is
       done safely, the general contractor will not be held liable unless the evidence shows that the
       general contractor retained control over the incidental aspects of the independent contractor’s
       work. Rangel, 307 Ill. App. 3d at 839.
¶ 29       We agree with Clark Construction’s argument. In this case, Clark Construction did not
       retain control over the incidental aspects of Maron Electric’s work. Although the Clark
       contract provided Clark Construction with general supervisory authority, Clark Construction
       did not exercise this authority and in no way altered or directly supervised the work of Maron
       Electric. In making this determination, we find the language of the Maron subcontract, the
       affidavit of Mahler, and the depositions of the various employees involved in the construction
       project, to be particularly important. The Maron subcontract stated that Maron Electric
       assumed the entire responsibility and liability for work, supervision, labor and materials used
       in conjunction with the construction of the building. Further, the Maron subcontract stated that
       Maron Electric was responsible for cleaning and removing all debris from its work area and
       that Maron Electric was bound by all laws, codes, ordinances and regulations applicable to the
       Maron subcontract through general law or the Clark contract. In Olmsted’s deposition, she
       stated that she would walk around the jobsite to make sure that people were working safely, but
       she did not recall ever stopping anyone’s work. In Borello’s deposition, he stated that it was
       Maron Electric’s responsibility to inspect its own work and clean up its own debris, and that he
       never inspected Maron Electric’s work. In Mahler’s deposition and affidavit, he stated that: he
       directed and supervised Maron Electric employees; Maron Electric was responsible for


                                                    -8-
       cleaning up its own debris; Clark Construction never stopped Maron Electric’s work; and
       Maron Electric controlled the means and methods of its own work during construction of the
       building. These facts show that Clark Construction did not have control over the way that
       Maron Electric conducted its work. Thus, Clark Construction did not retain control over
       Maron Electric’s work.
¶ 30       We note that Clark Construction had a safety manager, held weekly safety meetings, and
       had a safety manual that Maron Electric was directed to follow. However, we also note that
       Maron Electric conducted its own weekly toolbox talks that had no input or direction from
       Clark Construction. In support of his argument, Fonseca cites two cases which held that a
       general contractor owed a duty to a plaintiff employee of a subcontractor because the general
       contractor retained sufficient control over the subcontractors’ work to trigger section 414 of
       the Restatement (Second) of Torts. See Wilkerson v. Paul H. Schwendener, Inc., 379 Ill. App.
3d 491 (2008); Bokodi v. Foster Wheeler Robbins, Inc., 312 Ill. App. 3d 1051 (2000).
       However, we find those cases distinguishable from the instant case because the general
       contractors in those cases retained significantly more control over the subcontractors’ work.
       For example, in Wilkerson, the general contractor required the subcontractor to provide a
       “ ‘site specific safety plan’ ” for the general contractor’s approval; and the general contractor
       sent the subcontractor a scathing letter warning the subcontractor that its work would be
       stopped if it did not comply with the safety procedures. Wilkerson, 379 Ill. App. 3d at 494-95.
       In Bokodi, this court found that the general contractor went to “great lengths” to control the
       safety standards of the work site. Bokodi, 312 Ill. App. 3d at 1063. The court noted that the
       subcontractors were instructed by the general contractor about appropriate personal equipment
       and clothing, personal grooming, and when and where to erect barricades and warning lights.
       Id. Additionally, the subcontractors were required to achieve consistency and participate in the
       general contractor’s site safety program and rules. Id.
¶ 31       In this case, Clark Construction did not go to such great lengths to control Maron Electric’s
       work. Maron Electric was free to complete its work as it pleased and was responsible for
       cleaning and monitoring its own work area in a safe condition. Moreover, as discussed earlier,
       “[t]he mere existence of a safety program, safety manual, or safety director is insufficient to
       trigger [section 414].” Madden, 395 Ill. App. 3d at 382. Accordingly, based on the language of
       the Maron subcontract, the depositions of the various employees involved in the project and
       their testimony regarding the actual practice at the construction site, as well as the affidavit and
       deposition of Mahler; we find that Clark Construction did not retain sufficient control over
       Maron Electric’s work to trigger section 414 of the Restatement (Second) of Torts. Thus, we
       hold that as a matter of law, Clark Construction did not owe Fonseca a duty to exercise
       reasonable care, and the trial court did not err in granting summary judgment in favor of Clark
       Construction.
¶ 32       For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 33      Affirmed.




                                                    -9-